Citation Nr: 0813158	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for osteochondritis 
dessicans, post operative with marked left knee disability 
and involvement of muscle group XIII, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 40 percent 
evaluation for osteochondritis dessicans, postoperative with 
marked left knee disability and involvement of muscle group 
XIII.  The RO also reopened both the veteran's claims of 
service connection for conversion reaction and low back pain 
with arthralgia, but denied both on the merits.  

In April 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

This case was previously before the Board in August 2007, at 
which time, the Board denied an evaluation in excess of 40 
percent for osteochondritis dessicans, post operative with 
marked left knee disability and involvement of muscle group 
XIII.  In addition, the Board also determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for conversion reaction, but reopened 
the claim of service connection for low back pain with 
arthralgia and granted service connection on the merits.  

The veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By order dated March 2008, the Court granted a Joint Motion 
for Remand and partially vacated the August 2007 Board 
decision as it pertains to the issue of an increased rating 
in excess of 40 percent for osteochondritis dessicans, post 
operative with marked left knee disability and involvement of 
muscle group XIII.  The appeal as to whether new and material 
evidence had been submitted to reopen the claim of service 
connection for conversion reaction was dismissed.  Thus, the 
Board will proceed to adjudicate only the issue described in 
the title page of this decision.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the February 2008 Joint Motion for Partial 
Remand, and upon preliminary review of the record with 
respect to the veteran's claim for an increased disability 
rating for osteochondritis dessicans, post operative with 
marked left knee disability and involvement of muscle group 
XIII, further development is required prior to final 
appellate review.  

In the August 2007 decision, the Board determined that an 
evaluation higher than 40 percent disabling was not warranted 
for the veteran's osteochondritis dessicans, post operative 
with marked left knee disability and involvement of muscle 
group XIII, under Diagnostic Code 5313.  The Board noted that 
the veteran was currently receiving the maximum evaluation 
under Diagnostic Code 5313, but considered other diagnostic 
codes for his symptomatology associated with his service-
connected left knee disability.  It was determined that even 
though the May 2006 VA examination showed chondromalacia 
patellae and osteochondritis dissecans, with weakness, 
atrophy, moderately severe functional loss and impairment, 
and instability on a regular basis, a higher rating was not 
warranted under diagnostic codes involving limitation of 
motion of the knee, which in this case, are Diagnostic Codes 
5260 and 5261.  

In the February 2008 Joint Motion for Partial Remand, the 
Court recognized that the Board considered the other 
diagnostic codes pertaining to the muscle and involving 
limitation of motion; however, the Court determined that the 
Board failed to consider whether a separate rating is 
warranted for the veteran's instability under Diagnostic Code 
5257.  

Review of the record indicates that instability was noted by 
the examiner during the May 2006 VA examination, but the 
examiner did not comment on the level of severity in regards 
to the veteran's instability.  The VCAA requires that the VA 
assist a claimant in obtaining evidence needed to 
substantiate the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The Board finds that an 
additional VA examination is necessary to determine the 
severity of the veteran's left knee instability.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, (2007), 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), must be fully met.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected left 
knee disability.  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed.  The 
examiner must specifically report whether 
the veteran has recurrent subluxation or 
lateral instability, and if so, whether 
it is slight, moderate, or severe.  All 
opinions expressed must be supported by 
complete rationale.  

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case (SSOC) to the 
veteran and his representative and afford 
them the appropriate time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



